Citation Nr: 0615718	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  05-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for essential tremors 
of the hands, head, and eyelids.

2.  Entitlement to an effective date earlier than September 
7, 1994, for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1962 to March 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Honolulu Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A March 2004 rating decision granted 
service connection for PTSD and assigned a 100 percent 
rating, effective September 7, 1994.  A June 2005 rating 
decision denied service connection for essential tremors of 
the hands, head, and eyelids.  The veteran has timely 
appealed these two decisions.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In a May 16, 2006, communication the Board was notified by 
the RO that the veteran had requested a hearing concerning 
the issues on appeal.  It appears that the veteran has 
requested both a RO and a Travel Board or videoconference 
hearing before a Veterans Law Judge.  Inasmuch as all such 
hearings are scheduled by the RO, the case must be remanded 
for this purpose.

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should seek clarification from the 
veteran as to the type of hearing he 
desires and then schedule him for the 
appropriate hearing.

After completion of the above, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


